463 F.2d 247
Linda BOYSEN, Appellant in No. 71-1730, and Joseph Donahuev.TREADWAY INN OF LAKE HARMONY, INC., Ind. and t/a Split Rock Lodgev.Joseph DONAHUE, Appellant in No. 71-1731, (Plaintiff),Third-Party Defendant.
Nos. 71-1730, 71-1731.
United States Court of Appeals,
Third Circuit.
Submitted Under Third Circuit Rule 12(6) June 15, 1972.Decided June 27, 1972.

Ralph D. Friedman, Zarwin, Baum, Arangio & Somerson, Philadelphia, Pa., for appellant.
Harry A. Short, Jr., Liebert, Harvey, Herting, Short & Lavin, Philadelphia, Pa., for appellee.
Before STALEY, VAN DUSEN and ADAMS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This appeal challenges the district court Memorandum and Order, 53 F.R.D. 96, granting defendant's motion to dismiss for lack of subject matter jurisdiction on the ground that the defendant corporation's principal place of business is located in Pennsylvania and hence that diversity of citizenship is lacking.  The complaint failed to make any allegation concerning the principal place of business of the defendant corporation, as required by Wymard v. McCloskey & Co., 342 F.2d 495, 497 (3d Cir. 1965).  The Memorandum of the district court carefully and correctly summarizes the strong evidence establishing that the principal place of business of the defendant resort hotel is in Carbon County, Pennsylvania.  See Kelly v. United States Steel Corporation, 284 F.2d 850 (3d Cir. 1960).


2
The judgment of the district court will be affirmed.